Execution Copy

 



Exhibit 10.1

 

Impinj, Inc.



400 Fairview Avenue North, Suite 1200

Seattle, WA 98109

June 20, 2018

Sylebra HK Company Limited

28 Hennessy Road, Floor 20

Wan Chai, Hong Kong

Attn:Dan Gibson

Gentlemen:

This letter (this “Agreement”) constitutes the agreement between (a) Impinj,
Inc. (“Company”) and (b) Sylebra HK Company Limited (“Sylebra”) and each of the
other related Persons (as defined below) set forth on the signature pages to
this Agreement and their respective Affiliates (as defined below) and Associates
(as defined below) (all such Persons, the “Sylebra Group”). Company and the
Sylebra Group are together the “Parties.”

1.Appointment of New Director. Promptly following the execution of this
Agreement, Company’s Board of Directors (the “Board”) and all applicable
committees of the Board shall take all action necessary to (a) increase the size
of the Board from six to seven directors, and (b) appoint Daniel P. Gibson (the
“Designee”) as a Class II director of Company with a term expiring at Company’s
2018 Annual Meeting of Stockholders (the “2018 Meeting”). The Board shall, in
connection with the 2018 Meeting, nominate the Designee to stand for election
with the other Class II directors of the Board.

2.Compliance with Laws and Company Policies. If requested by Company, Sylebra
will cause the Designee to agree in writing, during the term of any service as a
director of Company, to comply with all laws, policies, procedures, processes,
codes, rules, standards and guidelines applicable to members of the Board,
including Company’s code of conduct, insider trading policy, Regulation FD
policy, related party transactions policy and corporate governance guidelines,
in each case as amended from time to time.

3.Confidentiality. For so long as the Designee is serving as a director on the
Board, he may provide confidential information of Company that the Designee
learns in his capacity as a director of Company, including discussions or
matters considered in meetings of the Board or Board committees (collectively,
“Company Confidential Information”), to Representatives of the Sylebra Group
following the execution of the a confidentiality agreement in the form attached
as Exhibit A, which shall govern the Sylebra Group’s obligations with respect to
the confidential information of the Company provided in connection with this
Agreement. The Sylebra Group and its Representatives will not use any Company
Confidential Information for any purpose other than in connection with Sylebra’s
investment in Company. The Designee and the Sylebra Group and its

9134039_11

--------------------------------------------------------------------------------

Representatives will not, without the prior written consent of Company,
otherwise disclose any Company Confidential Information to any other Person. For
the avoidance of doubt, the obligations under this paragraph 3 shall be in
addition to, and not in lieu of, the Designee’s confidentiality obligations
under Delaware law and the charter, bylaws and applicable corporate governance
policies of Company, the current versions of which have been made available to
the Designee prior to the execution of this Agreement.

4.No Fiduciary Restriction. Notwithstanding anything to the contrary in this
Agreement, the Designee, during his service as a director of Company, will not
be prohibited from acting in his capacity as a director or from complying with
his fiduciary duties as a director of Company (including voting on any matter
submitted for consideration by the Board, participating in deliberations or
discussions of the Board, and making suggestions or raising any issues or
recommendations to the Board).

5.Director Benefits. The Designee will be entitled to the same director benefits
as other members of the Board, including (a) compensation for his service as a
director and reimbursement for his expenses on the same basis as all other
non-employee directors of Company; (b) equity-based compensation contemplated by
Company’s Director Compensation Policy, and (c) the same rights of
indemnification and directors’ and officers’ liability insurance coverage as the
other non-employee directors of Company as such rights may exist from time to
time.

6.Recusal of the Designee. The Sylebra Group acknowledges that the Board or any
of its committees may recuse the Designee from any Board or committee meeting or
portion thereof at which the Board or such committee is evaluating or taking
action with respect to (a) the exercise of any of Company’s rights or
enforcement of any of the obligations under this Agreement; (b) any action taken
in response to actions taken or proposed by any member of the Sylebra Group with
respect to Company; or (c) any proposed transaction between Company and any
member of the Sylebra Group.

7.Standstill. During the Restricted Period, no member of the Sylebra Group will,
and Sylebra will cause the Representatives of each member of the Sylebra Group
not to, in any way, directly or indirectly (in each case, except as expressly
permitted by this Agreement), without the prior consent of the Board:

(a)with respect to Company or the Voting Securities, (i) initiate, make
participate in or encourage any “solicitation” (as such term is used in
Regulation 14A (the “Proxy Rules”) promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) of proxies or consents with respect to
the election or removal of directors or any other matter or proposal;
(ii) become a “participant” (as such term is used in the Proxy Rules) in any
such solicitation of proxies or consents with respect to any stockholder meeting
of Company; or (iii) seek to advise, encourage or influence any Person with
respect to the voting or disposition of any Voting Securities;

(b)initiate, propose or otherwise “solicit” (as such term is used in the Proxy
Rules) Company’s stockholders to approve any shareholder proposal, whether made
pursuant to

9134039_11

-2-

--------------------------------------------------------------------------------

Rule 14a-4 or Rule 14a-8 of the Proxy Rules or otherwise, or cause or encourage
any Person to initiate or submit any such shareholder proposal;

(c)(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board; (ii) nominate or propose the nomination of, or
recommend the nomination of, or encourage any Person to nominate or propose the
nomination of or recommend the nomination of, any candidate to the Board; or
(iii) seek, alone or in concert with others, or encourage any Person to seek,
the removal of any member of the Board;

(d)other than solely with other members of the Sylebra Group with respect to
Voting Securities now or subsequently owned by them, (i) form, join (whether or
not in writing), encourage, influence, advise or participate in a partnership,
limited partnership, syndicate or other group, including a “group” as defined
pursuant to Section 13(d) of the Exchange Act, with respect to any Voting
Securities; (ii) deposit any Voting Securities into a voting trust, arrangement
or agreement; or (iii) subject any Voting Securities to any voting trust,
arrangement or agreement;

(e)(i) make any unsolicited offer or proposal (with or without conditions) with
respect to any merger, acquisition, recapitalization, restructuring, disposition
or other business combination involving any member of the Sylebra Group and
Company; or (ii) solicit a third party to, on an unsolicited basis, make an
offer or proposal (with or without conditions) with respect to any merger,
acquisition, recapitalization, restructuring, disposition or other business
combination involving Company, or publicly encourage, initiate or support any
third party in making such an unsolicited offer or proposal; or

(f)other than with other any member of the Sylebra Group, enter into any
agreements, understandings or arrangements (whether written or oral) with, or
advise, finance, assist or encourage, any Person in connection with any of the
foregoing.

Nothing in this paragraph 7 shall be deemed to (i) prohibit the Sylebra Group or
its Affiliates from communicating privately with Company’s directors, officers,
shareholders and representatives; provided that such private communications
would not be reasonably determined to trigger public disclosure obligations for
any party or would not circumvent any of the Sylebra Group’s obligations under
paragraphs 7(a) through 7(f) and paragraph 8, and are made in compliance with
all existing confidentiality obligations of the Sylebra Group and the Designee
with respect to Company and this Agreement; or (ii) impose any restriction on
the Designee discharging his fiduciary duties as a director of Company.

8.Non-Disparagement. During the Restricted Period, no Party shall, and each
Party shall not permit, any of its Representatives to make any public statement
that constitutes or would reasonably be expected to constitute disparaging or
impugning remarks on, or take any action reasonably likely to damage the
reputation of, the other Party or its directors, officers, principals or
partners. This paragraph 8 will not (a) apply to any statement made in
connection with any action to enforce this Agreement; or (b) prohibit any person
from reporting what it believes, upon advice of counsel, to be violations of
federal law or regulation to any governmental authority pursuant to Section 21F
of the Exchange Act or Rule 21F promulgated thereunder.

9134039_11

-3-

--------------------------------------------------------------------------------

9.No Compensation Arrangements. The members of the Sylebra Group will not,
directly or indirectly, compensate or agree to compensate the Designee for his
service as a director of Company with any cash, securities (including any rights
or options convertible into or exercisable for or exchangeable into securities
or any profit sharing agreement or arrangement) or other form of compensation
directly or indirectly related to Company or its securities.

10.Compliance with Securities Laws. The Sylebra Group acknowledges that it
understands its obligations under the U.S. securities laws. Company will use
commercially reasonable efforts to notify the Sylebra Group reasonably in
advance of when any “open window” director trading periods begin and end.

11.Compliance with this Agreement. Sylebra will cause the other members of the
Sylebra Group to comply with the terms of this Agreement and will be responsible
for any breach of the terms of this Agreement by any such member, in each case
whether or not such member is a party to this Agreement.

12.Definitions. As used in this Agreement, the term (a) “Person” will be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and will include Persons who become Affiliates of any
Person after the date of this Agreement; (c) “Associate” has the meaning set
forth in Rule 12b-2 promulgated under the Exchange Act and will include Persons
who become Associates of any Person after the date of this Agreement, but will
exclude any Person not controlled by or under common control with the related
Person; (d) “beneficially own,” “beneficially owned” and “beneficial ownership”
has the meaning set forth in Rule 13d-3 promulgated under the Exchange Act;
(e) “business day” means any day other than a Saturday, Sunday or a day on which
the Federal Reserve Bank of San Francisco is closed; (f) “Representatives” means
(i) a Person’s Affiliates and Associates and (ii) its and their respective
directors, officers, employees, partners, principals, members, managers,
consultants, legal or other advisors, agents and other representatives acting in
a capacity on behalf of, in concert with or at the direction of such person or
its Affiliates or Associates (g) “Restricted Period” means the period from the
date of this Agreement until termination of this Agreement pursuant to paragraph
16; and (h) “Voting Securities” means the shares of Company’s common stock and
any other securities of Company entitled to vote in the election of directors,
or securities convertible into, or exercisable or exchangeable for, such shares
or other securities, whether or not subject to the passage of time or other
contingencies.

13.Interpretations. The words “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation.” The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to in this Agreement means, unless
otherwise indicated, such agreement, instrument, law, rule or statute as from
time to time amended, modified or supplemented. The measure of a period of one
month or year for purposes of this Agreement will be the day of the following
month or year corresponding to the starting date. If no corresponding date
exists, then the end date of such period being measured will be the next actual

9134039_11

-4-

--------------------------------------------------------------------------------

day of the following month or year (for example, one month following February 18
is March 18 and one month following March 31 is May 1).

14.Representations of the Sylebra Group. Each member of the Sylebra Group,
severally and not jointly, represents that (a) its authorized signatory set
forth on the signature page to this Agreement has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind such member; (b) this Agreement
has been duly authorized, executed and delivered by it and is a valid and
binding obligation of such member, enforceable against it in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (c) this Agreement does not and will not violate any law, any order
of any court or other agency of government, its organizational documents or any
provision of any agreement or other instrument to which such member or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever; and (d) as of the date of this
Agreement, it has not, directly or indirectly, compensated or agreed to
compensate the Designee for his service as a director of Company with any cash,
securities (including any rights or options convertible into or exercisable for
or exchangeable into securities or any profit sharing agreement or arrangement)
or other form of compensation directly or indirectly related to Company or its
securities. The Sylebra Group represents and warrants that as of the date of
this Agreement, it is the beneficial owner of an aggregate of 3,899,063 shares
of Company’s common stock.

15.Representations of Company. Company represents that this Agreement (a) has
been duly authorized, executed and delivered by it and is a valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (b) does not require the approval of the stockholders of Company;
and (c) does not and will not violate any law, any order of any court or other
agency of government, Company’s certificate of incorporation or bylaws, each as
amended from time to time, or any provision of any agreement or other instrument
to which Company or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any material lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever.

16.Termination. Sylebra shall only have the right to terminate this Agreement
upon (a) the resignation of the Designee from the Board and (b) delivery to
Company of advance written notice of such termination at least five business
days prior to the date of such termination. Company shall have the right to
terminate this Agreement upon delivery to Sylebra of advance written notice of
such termination at least five business days prior to the date of such
termination. Each of paragraph 3 and paragraphs 17 through 26 shall survive the
termination of this Agreement to the extent permitted under applicable law.

9134039_11

-5-

--------------------------------------------------------------------------------

17.Specific Performance. Each Party acknowledges and agrees that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach of
this Agreement, (a) the Party seeking specific performance will be entitled to
injunctive and other equitable relief, without proof of actual damages; (b) the
Party against whom specific performance is sought will not plead in defense that
there would be an adequate remedy at law; and (c) the Party against whom
specific performance is sought agrees to waive any applicable right or
requirement that a bond be posted. Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies available at law or in equity.

18.Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement,
including all exhibits hereto, constitutes the only agreement between the
Parties with respect to the subject matter of this Agreement and it supersedes
all prior agreements, understandings, negotiations and discussions, whether oral
or written. This Agreement binds, and will inure to the benefit, of the Parties
and their respective successors and permitted assigns. No Party may assign or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations under this Agreement without the prior written approval of the other
Party. Any purported transfer requiring consent without such consent is void. No
amendment, modification, supplement or waiver of any provision of this Agreement
will be effective unless it is in writing and signed by the affected Party, and
then only in the specific instance and for the specific purpose stated in such
writing. Any waiver by any Party of a breach of any provision of this Agreement
will not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a Party to insist upon strict adherence to any term of this Agreement on one
or more occasions will not be considered a waiver or deprive that Party of the
right to insist upon strict adherence to that term or any other term of this
Agreement in the future.

19.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable,
and this Agreement will otherwise be construed so as to effectuate the original
intention of the Parties reflected in this Agreement. The Parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

20.Governing Law; Forum. This Agreement is governed by and will be construed in
accordance with the laws of the State of Delaware. Each of the Parties
(a) irrevocably and unconditionally consents to the exclusive personal
jurisdiction and venue of the Court of Chancery of the State of Delaware and any
appellate court thereof (unless the federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware and any appellate court thereof will have exclusive personal
jurisdiction) for any lawsuit, claim or proceeding before any court (each,
“Legal Proceeding”) arising out of or related to this Agreement; (b) agrees that
it will not attempt to deny or defeat such personal jurisdiction with respect to
any Legal Proceeding by motion or other request for leave from any such court;
(c) agrees that it will not bring any Legal Proceeding arising out of or
relating to this Agreement or otherwise in any court other than the such courts;
and (d) waives any claim of improper venue or any claim

9134039_11

-6-

--------------------------------------------------------------------------------

that those courts are an inconvenient forum for any Legal Proceeding arising out
of or related to this Agreement. The Parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 23 or in such other manner as may be permitted by
applicable law, will be valid and sufficient service thereof.

21.Waiver of Jury Trial. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT
OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF
THEM. No Party will seek to consolidate, by counterclaim or otherwise, any
action arising out of or related to this Agreement in which a jury trial has
been waived with any other action in which a jury trial cannot be or has not
been waived.

22.Third Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other Person.

23.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for in, and all legal process in regard to, this
Agreement will be in writing and will be deemed validly given, made or served
(a) upon receipt, when delivered personally; (b) upon confirmation of receipt,
when sent by email (but only if such confirmation is not automatically
generated); or (c) one business day after deposit with a nationally recognized
overnight delivery service. The addresses for such communications are as
follows. At any time, any Party may, by notice given in accordance with this
paragraph 23 to the other Party, provide updated information for notices
pursuant to this Agreement.

(a)If to Company:

Impinj, Inc.

400 Fairview Avenue North, Suite 1200

Seattle, WA 98109

Attn:General Counsel

Email:Ymorikubo@Impinj.com

9134039_11

-7-

--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

701 Fifth Avenue, Suite 5100

Seattle, WA 98104

Attn:Patrick J. Schultheis

Michael Nordtvedt

Douglas K. Schnell

Fax:(206) 883-2699

 

Email:

pschultheis@wsgr.com, mnordtvedt@wsgr.com, dschnell@wsgr.com

(b)If to the Sylebra Group:

Sylebra HK Company Limited

28 Hennessy Road, Floor 20

Wan Chai, Hong Kong

Attn:Daniel Gibson

Matthew Whitehead

Email:dg@sylebra.com, mw@sylebra.com

with a copy (which will not constitute notice) to:

 

Sidley Austin LLP

39/F, Two Int’l Finance Centre

Central, Hong Kong

Attn:Effie Vasilopoulos

 

Email:

evasilopoulos@sidley.com

24.Representation by Counsel. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts of this Agreement exchanged among the Parties will be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.

25.Counterparts. This Agreement and any amendments to this Agreement may be
executed in one or more textually-identical counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. Any such counterpart, to the extent delivered by fax or .pdf, .tif,
.gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), will be treated

9134039_11

-8-

--------------------------------------------------------------------------------

in all manner and respects as an original executed counterpart and will be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No Party may raise the use of an
Electronic Delivery to deliver a signature, or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of an
Electronic Delivery, as a defense to the formation of a contract, and each Party
forever waives any such defense, except to the extent such defense relates to
lack of authenticity.

26.Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.

[Signature page follows.]

9134039_11

-9-

--------------------------------------------------------------------------------

 

Very truly yours,

IMPINJ, INC.

 

By:

/s/ Yukio Morikubo

 



Name:Yukio Morikubo

 



Title:General Counsel

ACCEPTED AND AGREED

as of the date written above:

SYLEBRA HK COMPANY LIMITED

By:

/s/ Matthew Whitehead

Name:Matthew Whitehead

Title:Director

SYLEBRA CAPITAL MANAGEMENT

By:

/s/ Daniel Gibson

Name:Daniel Gibson

Title:Director

DANIEL P. GIBSON

/s/ Daniel Gibson



 

 



--------------------------------------------------------------------------------

EXHIBIT A

Impinj, Inc.

400 Fairview Avenue North, Suite 1200

Seattle, WA 98109

CONFIDENTIAL

June [●], 2018

Sylebra HK Company Limited

Sylebra Capital Management

28 Hennessy Road, Floor 20

Wan Chai, Hong Kong

Attn: Dan Gibson

Re:Confidentiality Letter Agreement

Ladies and Gentlemen:

This letter agreement shall become effective upon the appointment of Daniel P.
Gibson (the “Designee Director”) to the Board of Directors (the “Board”) of
Impinj, Inc., a Delaware corporation (the “Company” or “Impinj”), pursuant to
the letter agreement, dated as of June [●], 2018 (the “Agreement”), by and among
the Company, on the one hand, and Sylebra HK Company Limited, Sylebra Capital
Management and the Designee Director, on the other hand. Capitalized terms used
and not otherwise defined herein have the meanings given to such terms in the
Agreement.

Upon the terms of, and subject to the conditions in, this letter agreement, the
Designee Director, during the period during which he is serving as a director of
the Company, may privately disclose Proprietary Information (as defined herein)
to any full-time employee (an “Employee”) of Sylebra HK Company Limited or
Sylebra Capital Management (together the “Stockholders”) who needs to know such
information for the sole purpose of advising the Stockholders on their
investment in the Company. Notwithstanding anything to the contrary in this
letter agreement, it is understood and agreed that the Designee Director shall
not disclose to any Employee (a) any confidential or proprietary information of
any third party that the Company is prohibited from disclosing pursuant to a
contractual or other legal obligation or duty of confidentiality; or (b) any
legal advice or other information that is identified as, or would reasonably be
expected to be identified as, protected by the Company’s attorney-client
privilege or attorney work-product privilege (both with respect to internal or
external legal counsel). In addition, the Designee Director will not take any
action pursuant to this letter agreement with the purpose of waiving the
Company’s attorney-client privilege or attorney work-product privilege.

“Proprietary Information” is all (a) information concerning or relating to the
Company or any of its subsidiaries that is furnished (whether on or after the
date of this letter agreement) to the Designee Director (regardless of the
manner in which it is furnished, including in written or electronic format or
orally, gathered by visual inspection or otherwise) by or on behalf of the



--------------------------------------------------------------------------------

 

Company; (b) information about any third party (which information was provided
to Impinj subject to an applicable confidentiality obligation to such third
party); and (c) any notes, analyses, reports, models, compilations, studies,
interpretations, documents, records or extracts thereof containing, referring,
relating to, based upon or derived from such information, in whole or in part.
Proprietary Information does not include information that (i) is or becomes
generally available to the public other than as a result of a disclosure by the
Designee Director or the Stockholders in violation of this letter agreement;
(ii) was available to the Stockholders prior to disclosure by the Designee
Director, Impinj or its Representatives, but only if the source of such
information was not known by the Stockholders to be bound by a confidentiality
obligation to Impinj with respect to such information; (iii) becomes available
to the Stockholders from a person other than the Designee Director, Impinj or
its Representatives who is not otherwise known by the Stockholders to be bound
by a confidentiality obligation to Impinj or any of its Representatives with
respect to such information; or (iv) was or is independently developed by the
Stockholders or their Representatives without reference to or use of the
Proprietary Information. For purposes of this letter agreement, (x)
“Representative” means, as to any person, its directors, officers, employees,
limited and general partners, controlling persons, affiliates, other
representatives and advisors (including, without limitation, financial advisors,
attorneys, consultants and accountants); and (y) “person” will be broadly
interpreted to include, without limitation, the media and any corporation,
partnership, limited liability company, trust, association, joint venture,
governmental or regulatory agency or body, or any other entity, group or
individual.

Subject to the following paragraph of this letter agreement, unless otherwise
agreed to in writing by Impinj, the Stockholders will, and will cause the
Employees to, (i) keep all Proprietary Information confidential and not disclose
or reveal any Proprietary Information to any person; (ii) not use, or permit any
Proprietary Information to be used, for any purpose other than in connection
with evaluating the Stockholders’ investment in the Company; and (iii) not
disclose to any person any Proprietary Information or the terms, conditions or
any other facts relating thereto. The Stockholders will be responsible for any
breach of the terms of this letter agreement by the Employees as if they were
parties to this letter agreement. The Stockholders will, and will cause the
Employees to, undertake reasonable precautions to safeguard and protect the
confidentiality of the Proprietary Information and to prevent prohibited or
unauthorized disclosure or uses of the Proprietary Information. Notwithstanding
the foregoing, nothing in this letter agreement shall restrict the Designee
Director’s ability to seek the advice of his own counsel with respect to any
aspect or query concerning his service as a Director of the Company.

If the Stockholders or any Employee is requested pursuant to, or required by,
applicable law or regulation, or by legal, judicial or regulatory process, to
disclose any Proprietary Information or any other information the disclosure of
which is restricted by this letter agreement, then the Stockholders will, or
will cause such Employee to, promptly provide Impinj with, to the extent legally
permissible, notice of such request, requirement or process in order to enable
Impinj to (i) seek an appropriate protective order or other remedy; (ii) consult
with the Stockholders with respect to Impinj taking steps to resist or narrow
the scope of such request, requirement or process; or (iii) waive compliance, in
whole or in part, with the terms of this letter

-2-



--------------------------------------------------------------------------------

 

agreement. If such protective order or other remedy is not obtained or Impinj
waives compliance, in whole or in part, with the terms of this letter agreement,
then the Stockholders will, and will cause such Employee to, use its
commercially reasonable efforts to (i) disclose only that portion of the
Proprietary Information or such other information that is legally required to be
disclosed; (ii) promptly notify Impinj of the nature, scope and contents of the
information so disclosed; and (iii) ensure that all Proprietary Information or
such other information that is so disclosed will be accorded confidential
treatment. Upon full compliance with the provisions of this paragraph, such
disclosure may be made without any liability hereunder.

The Stockholders agree that (a) none of the Company or its Representatives shall
have any liability to the Stockholders or the Employees resulting from the
selection, use or content of the Proprietary Information; and (b) none of the
Company or its Representatives makes any representation or warranty, express or
implied, as to the accuracy or completeness of any Proprietary Information. This
letter agreement shall not create any obligation on the part of the Company or
its Representatives to provide the Stockholders or any Employee with any
Proprietary Information, nor shall it entitle the Stockholders or any Employee
(other than the Designee Director in his capacity as a director of the Company
and pursuant to the terms of the Agreement) to participate in any meeting of the
Board or any committee thereof.  This letter agreement shall not prohibit the
Designee Director from sharing Proprietary Information with the Stockholders or
their Representatives subject to the terms herein. All Proprietary Information
shall remain the property of the Company. No person shall, by virtue of any
disclosure or use of any Proprietary Information pursuant to this letter
agreement, acquire any rights with respect thereto, and all such rights shall
remain exclusively with the Company. The Stockholders will not, and will cause
the Employees not to, initiate contact with any person concerning any
Proprietary Information other than as permitted by the terms of the Agreement;
provided, however, the restrictions set forth in this sentence shall not apply
to the Designee Director, acting in his capacity as a director of the Company;
provided, further, the restrictions set forth in this sentence shall not apply
to communications or contacts between the Designee Director and the Company’s
Chief Legal Officer pursuant to this letter agreement or relating to notices
required or permitted under the Agreement.

Each Party is aware, and will advise its Representatives who are informed of the
matters that are the subject of this letter agreement, of the restrictions
imposed by the United States securities laws on the purchase or sale of
securities by any person who has received material non-public information from
the issuer of such securities and on the communication of such information to
any other person when it is reasonably foreseeable that such other person is
likely to purchase or sell such securities in reliance upon such information.
The Stockholders each agree that it will not use or permit any person to use,
and will use its commercially reasonable efforts to ensure that none of its
Representatives will use or permit any third party to use, any Proprietary
Information or any of the facts or matters referred to in this letter agreement
in contravention of the United States securities laws or any other applicable
securities laws, including in each case any rules or regulations promulgated
thereunder.

-3-



--------------------------------------------------------------------------------

 

Immediately following the termination of this letter agreement in accordance
with its terms, the Stockholders will, and will cause their Representatives to,
promptly destroy the Proprietary Information and any copies thereof and confirm
in writing to the Company that all such material has been destroyed in
compliance with this letter agreement; provided, however, that the Stockholders
will be permitted to retain Proprietary Information to the extent necessary to
comply with applicable law, professional standards or the Stockholders’ bona
fide document retention policies of general application, or to the extent
disclosed publicly in compliance with this letter agreement. To the extent that
any Proprietary Information is retained pursuant to the proviso in the preceding
sentence, the Stockholders and their Representatives shall continue to be bound
by the obligations contained herein with respect to such Proprietary Information
retained by the Stockholders for such period of time as prescribed by this
letter agreement.

Each Party acknowledges that (i) the other Parties would be irreparably injured
by a breach of this letter agreement by such Party or its Representatives and
(ii) monetary remedies would be inadequate to protect the non-breaching Party
against any actual or threatened breach or continuation of any breach of this
letter agreement. Without prejudice to any other rights and remedies otherwise
available to any Party, each Party will be entitled to equitable relief by way
of injunction or otherwise if any other Party or any of its Representatives
breaches or threatens to breach any of the provisions of this letter agreement.
Such remedy will not be deemed to be the exclusive remedy for a breach of this
letter agreement but will be in addition to all other remedies available at law
or equity to the non-breaching party.

It is understood and agreed that no failure or delay by any Party in exercising
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any right, power or privilege hereunder.

Each Party irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware (the “Chancery
Court”) for any action, suit or proceeding arising out of or relating to this
letter agreement (and agrees not to commence any action, suit or proceeding
relating thereto except in the Chancery Court). To the extent that the Chancery
Court would not have subject matter jurisdiction over any such action, suit or
proceeding, each Party irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of any state or federal court in the State of Delaware
(such courts, together with the Chancery Court, the “Chosen Courts”). Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this letter
agreement in the Chosen Courts, and further irrevocably and unconditionally
waives and agrees not to plead or claim in any Chosen Court that any such
action, suit or proceeding brought in any Chosen Court has been brought in an
inconvenient forum. The Parties agree that a final judgment no longer subject to
appeal in any such dispute will be conclusive and may be enforced in other
jurisdictions by suits on the judgment or in any other manner provided by law.
EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

-4-



--------------------------------------------------------------------------------

 

This letter agreement contains the entire agreement between the Parties
concerning the subject matter contained herein and supersedes all prior
agreements, arrangements, understandings or undertakings by or between the
Parties, whether written or oral, with respect to the subject matter contained
herein, including, without limitation, that certain Confidentiality Letter
Agreement, dated as of March 25, 2018, by and between the Company and Sylebra HK
Company Limited. No modification of this letter agreement or waiver of the terms
and conditions hereof will be binding upon any Party unless approved in writing
by each other Party.

Except as otherwise set forth herein, this letter agreement and the obligations
and restrictions hereunder shall terminate 18 months following the termination
of the Agreement; provided however, that any liability for breach of this letter
agreement prior to such termination shall survive such termination.

If any term or provision of this letter agreement, or any application thereof to
any circumstances, will, to any extent and for any reason, is held to be invalid
or unenforceable, the remainder of this letter agreement, or the application of
such term or provision to circumstances other than those to which it is held
invalid or unenforceable, will not be affected thereby and will be construed as
if such invalid or unenforceable provision had to such extent never been
contained herein and each term and provision of this letter agreement will be
valid and enforceable to the fullest extent permitted by law.

This letter agreement will inure to the benefit of and be binding upon each of
the Parties and their respective successors, except that no Party may assign
this letter agreement without the prior written consent of the other Parties.

This letter agreement may be signed in one or more counterparts (including by
fax or .pdf) that, when taken together, will constitute one and the same
instrument.

***

 

-5-



--------------------------------------------------------------------------------

 

Please confirm your agreement with the foregoing by signing and returning to the
undersigned a copy of this letter agreement.

Very truly yours,

IMPINJ, INC.

 

By:



Name:

Title:

Accepted and agreed as of
the date written above:

SYLEBRA HK COMPANY LIMITED

By:

Name:

Title:

SYLEBRA CAPITAL MANAGEMENT

By:

Name:

Title:

DANIEL P. GIBSON

 

 

 

[Signature Page to Confidentiality Letter Agreement]